STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

CROSSTEX          ENERGY       SERVICES,                                                   NO.       2022       CW     0867
LP,    CROSSTEX            LIG,    LLC       AND
CROSSTEX          PROCESSING
SERVICES,            LLC


VERSUS


TEXAS       BRINE       COMPANY,            LLC,    ET                                    AUGUST              16,     2022
AL




In    Re:            Texas        Brine          Company,           LLC,     applying               for       supervisory
                     writs,            23rd        Judicial            District            Court,              Parish         of

                     Assumption,             No.    34202.




BEFORE:              McDONALD,           HOLDRIDGE,            AND    WOLFE,        JJ.


        WRIT           GRANTED.              The      district             court'     s     August              11,      2022
judgment,             granting              Legacy       Vulcan,           LLC' s     Motion             in    Limine         to

Preclude             Proffer        of       Evidence          Relative          to       Dismissed             Claims        is
reversed.              Louisiana              Code        of     Civil         Procedure                 article         1636
provides, "[            w] hen         the       court    rules        against        the        admissibility                of

any     evidence,             it       shall        either       permit        the        party       offering           such

evidence          to    make       a     complete         record       thereof,           or     permit         the     party
to    make       a     statement            setting       forth        the    nature           of    the       evidence."

The     word "         shall"          is    mandatory.          Sanchez         v.       Georgia             Gulf     Corp.,
2002- 1617 (           La.        App.        1st    Cir.        8/   13/ 03),        853        So. 2d         697,     704.

Accordingly,               the      district             court        is    instructed              to        allow     Texas
Brine       Company,              LLC       to     either       offer        such         evidence             to     make      a

complete record thereof or to make a                                       statement           setting forth the
nature       of      the     evidence.


                                                               JMM

                                                               GH
                                                               EW




COURT       OF    APPEAL,          FIRST         CIRCUIT




       DEPUTY          CLERK       OF    COURT
                 FOR    THE    COURT